STATE OF LOUISIANA

                 COURT OF APPEAL, FIRST CIRCUIT

STATE       OF    LOUISIANA                                                               NO.   2021    KW    1534

VERSUS


JEFFREY          M.    REYNOLDS                                                          FEBRUARY      14,    2022




In    Re:             Jeffrey        M.        Reynolds,                         for
                                                               applying                   supervisory         writs,

                      21st     Judicial           District           Court,        Parish       of   Livingston,
                      No.    12- FELN- 028551.




BEFORE:               MCCLENDON,          WELCH,       AND     THERIOT,       JJ.


        WRIT          DENIED       ON THE        SHOWING MADE.               Relator       failed      to    include
a    copy     of       the    bill        of    information,          all     pertinent         minute       entries
and     guilty              plea    transcripts,               and               other
                                                                       any                 portions          of        the
district              court    record           that    might        support        the    claims      raised           in
the     writ          application.              Supplementation             of     this    writ      application

and/ or an application for rehearing will not be considered.                                                           See
Uniform Rules                of Louisiana              Courts    of Appeal,            Rules     2- 18. 7 &       4-    9.
In    the    event           relator       elects       to     file    a    new     application        with       this
court,        the       application              must     be     filed        on    or     before      April           11,
2022.  Any future filing on this issue should include the entire
contents of this application, the missing items noted above, and
a    copy of this             ruling.

                                                                PMC

                                                                JEW
                                                                MRT




COURT       OF APPEAL,             FIRST       CIRCUIT




        DEPUT                ERK   OF     COURT
                      FOR    THE   COURT